DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-4, 6-7, 10, 14, 18-19, 21, 23, 25-27, 30 and 45-47) drawn to a composition comprising a lipid-based nanoparticle and an excipient, wherein the nanoparticle comprises (a) a core comprising a cationic polymer and a therapeutic agent and (b) a lipid coating comprising exosomes-derived membrane, is acknowledged. The election was made without traverse.  
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL. 
Claim 35 is hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 3/22/22.
 Accordingly, claims 1-4, 6-7, 10, 14, 18-19, 21, 23, 25-27, 30 and 45-47 are under current examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 2-3, 30 and 45 are objected to because of the following informalities:  
Claim 2 recites “wherein the lipid-based nanoparticle is an exosomes”. The Examiner suggests amending “exosomes” to its singular form to match the singularity of “an”.
Claim 3 recites “wherein the exosomes is isolated…”. The Examiner suggest amending “exosomes” to its singular form to match the singularity of “is”.
Claim 30 recites “…(i) a transfected exosomes made by…”. The Examiner suggests deleting the singular article “a” to match the plural form of exosomes.
Claim 45 recites “…wherein the exosomes is isolated…”. The Examiner suggest amending “exosomes” to its singular form to match the singularity of “is”.
  Appropriate correction is required.

	Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-7, 10, 14, 18-19, 21, 23, 25-27, 30 and 45-47 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace a pharmaceutical composition comprising a lipid-based nanoparticle and an excipient, wherein the lipid-based nanoparticle comprises (a) a core comprising a cationic polymer and a therapeutic agent and (b) a lipid coating comprising an exosomes-derived membrane OR (i) a transfected exosomes made by (a) incubating a therapeutic agent with a cationic polymer to produce a polyplex; and (b) incubating the polyplex with isolated exosomes, and (ii) an excipient, necessitating structure/function relationships. However, except for the Markush grouping of nucleic acid, therapeutic protein, antibody and small molecule drug, the specification only exemplifies siRNA (examples 1-2). Furthermore, the claims broadly disclose “exosome-derived membrane”, whereas the specification only exemplifies exosomes isolated from fibroblasts (SV40 immortal mice) (Example 1) and fruit based (Example 2). And lastly, although Applicants claim “cationic polymers” broadly in the independent claims, they only generally describe PAMAM, chitosan and protamine. These are only a few examples of the claimed exosome, therapeutic agent and cationic polymer having the required activities. However, in the absence of the compounds being used, the artisan, would not have accepted that applicant was in possession of the claimed composition. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did 'little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.')  Mere indistinct terms (such as known classes of compounds which are now claimed based on a limited functional capability, such as “an ophthalmic agent” however, may not suffice to meet the written description requirement. This is particularly true when known compound classes, which otherwise meet the written description requirement, are limited to a smaller subgroup claimed in purely functional terms, such as the case in the instant claims. See Univ. of Rochester v. G.D. Searle, 69USPQ2d 1886 (CAFC 2004) at 1892, stating: The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added). Conversely, a description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). This is analogous to enablement of a genus under Section 112, l[ 1, by showing the enablement of a representative number of species within the genus. A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP §2163. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP §2163. Here, the specification does not provide a reasonably representative disclosure of useful compounds which are “ophthalmic agents”.

	
	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the exosomes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 depends from claims 1, 7 and 10, but these claims do not contain “a exosome” limitation.  Therefore, it is unclear what this limitation refers to and how to interpret the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617